DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Tiana et al. (US 10,308,371).
With respect to claim 1 (Original), Tiana teaches a display system of an aircraft, the system comprising: 
a display device defining a display area (Tiana: Fig. 1A, combined visual system (CVS) 100); 
a vision system for generating an image of an operating environment of the aircraft on the display area (Tiana: Fig. 1A; Col. 5, line 56 – Col. 6, line 37, display electronics 108 for driving SVS 106 and EVS 104 as a combined visual system 100); 
one or more data processors operatively coupled to the display device and the vision system (Tiana: Fig. 1A, processor px 104a); and 
non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors and configured to cause the one or more processors to: 
when a condition of the aircraft is met, cause an alteration of a display of flight information on the display area to declutter a cutout region in the image generated by the vision system (Tiana: Col. 6, lines 55-65), the cutout region devoid of imaging generated by the vision system and displaying an Approach Lighting System (ALS) of a runway of intended landing for the aircraft (Tiana: Col. 1, line 63 – Col. 2, line 73). 
 
With respect to claim 2 (Original), Tiana teaches the display system of claim 1, wherein the instructions are configured to cause the one or more processors to: 
when the condition of the aircraft is met, cause an alteration of a display of flight information on the display area to declutter an area of the display area that is proximate the cutout region (Tiana: Col. 1, line 63 – Col. 2, line 7). 
 
With respect to claim 3 (Original), Tiana teaches the display system of claim 1, wherein the vision system comprises one or more of a synthetic vision system and an enhanced vision system (Tiana: Fig. 1A, SVS 106, EVS 104). 
 
With respect to claim 4 (Original), Tiana teaches the display system of claim 1, wherein the cutout region is devoid of synthetic vision imaging generated by the vision system (Tiana: Fig. 5; Col. 9, lines 44-57). 
 
With respect to claim 5 (Original), Tiana teaches the display system of claim 1, wherein the cutout region is devoid of enhanced vision imaging generated by the vision system (Tiana: Fig. 1A, EVS 104). 
 
With respect to claim 6 (Original), Tiana teaches the display system of claim 1, wherein the condition comprises a flight phase (Tiana: Col. 6, lines 38- Col. 7, line 20). 
 
With respect to claim 7 (Original), Tiana teaches the display system of claim 1, wherein the condition comprises an altitude of the aircraft (Tiana: Col. 6, line 38 – Col. 7, line 20). 
 
With respect to claim 8 (Original), Tiana teaches the display system of claim 1, wherein the instructions are configured to cause the one or more processors to: display enhanced vision in the cutout region of the display area (Tiana: Fig. 5, step 206). 
 
With respect to claim 9 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises moving the flight information (Tiana: Fig. 5, step 210 removing from the at least one combined visual channel the at least one first synthetic image corresponding to the at least one third portion). 

With respect to claim 10 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises removing the flight information (Tiana: Fig. 5, step 210). 
 
With respect to claim 11 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises replacing the flight information. 
 
With respect to claim 12 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises resizing the flight information (Tiana: Col. 7, lines 43-22). 
 
With respect to claim 13 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises increasing transparency of the flight information (Tiana: Col. 6, lines 38-59). 
 
With respect to claim 14 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information comprises reducing overlap of the flight information with the cutout region (Tiana: Col. 8, lines 23-47). 
 
With respect to claim 15 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises angle of attack information (Col. 2, lines 40-57). 
 
With respect to claim 16 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises attitude information (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 17 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises lateral deviation information (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 18 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises at least one of compass rose information, navigation information, course information, range information, altitude information, wind vector information, and information when selected minimums are reached (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 19 (Original), Tiana teaches the display system of claim 1, wherein the display device is a heads up display (HUD) device (Tiana: Fig. 1A, HUD 116). 
 
With respect to claim 20 (Original), Tiana teaches the display system of claim 1, wherein the display device is a heads down display (HDD) device (Tiana: Fig. 1A, HDD 114). 
 
With respect to claim 21 (Original), Tiana teaches the display system of claim 1, wherein the vision system is configured to operate in a combined vision guidance operating mode (Tiana: Col. 5, line 56 – Col. 6, line 37). 
 
With respect to claim 22 (Original), Tiana teaches the display system of claim 1, wherein the display area includes a display area defined on a heads up display (HUD) device and a display area defined on a heads down display (HDD) device, and the alteration of the display of flight information on the display area includes an alteration of a display of flight information on the display area defined on the HUD device synchronized with an alteration of a display of flight information on the display area defined on the HDD device (Tiana: Fig. 1A-B; Col. 4, line 30 – Col. 5, line 5). 
 
With respect to claim 23 (Currently Amended), Tiana teaches an aircraft comprising the display system as defined in claim 1 (Tiana: Fig. 1A, aircraft 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625